DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  
Status of Claims 
Claims 1-12, as filed on 03/22/2021, are currently pending and considered below.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the features canceled from the claims, no new matter should be entered:
Claim 6: “the wall-mounting device comprises” (claim 6 is dependent on claim 3 which claims that the wall-mounting device has two L-shaped members and a crossbar that are also attached to the shaft, the figures do not show the configuration with both the strings and the L-shaped members, it is unclear if applicant is mixing embodiments or if the hooks of claim 6 are part of the l-shaped members).
Claim 6, line 3: “hooks on the wall” (hooks on the wall do not have a reference number, it is unclear if the hooks on the wall above the door are the L-shaped members which hook on the doorframe or are different hooks). 
Claim 10, lines 2-3: “the horizontal portions of the L-shaped members being parallel with the shaft” (All figures show that the “horizontal portions” 226/326 at right angles along the Y-axis to the shaft 202 along the x-axis, Figure 3C XYZ reference used, it is unclear if applicant means all horizontal portions are parallel to each other or if along parallel horizontal planes).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims listed below are objected to because of the following informalities (appropriate correction is required):
Claim 1, line 5-6: amend “each of the second pair of gripping members” to ---each gripping member of the second pair of gripping members---.
Claim 12, line 1: amend “two ends” to ---the two ends---.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 1, lines 8-9: “wall-mounting device being configured to be mounted on a wall above a top portion of a door frame… while the first pair of gripping members is in contact with two side portions of the door frame”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	For “wall mounting device”, ¶ 6 recites sufficient structure “the wall-mounting device comprises a pair of L-shaped members;5 and a connecting member that connects the pair of L-shaped members together, the connecting member being parallel with the shaft.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claim 6 and 10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor.
Claim 6, lines 1-5 recite: “wherein the wall-mounting device comprises a pair of strings and a pair of rings tied to the pair of strings; wherein the pair of rings are configured to hold onto hooks on the wall; wherein the pair of strings are configured to suspend the shaft, the roller wheel, the first pair of gripping members, and the second pair of gripping members from the wall.” The claim is rendered indefinite as it is unclear the metes and bounds of the claim in combination with limitations presented in claims 1 and 3 upon which claim 6 is dependent. It is unclear how the wall mounting device comprises both the strings and the L-shaped members (as recited in claim 3) with both attached to the shaft. It is unclear if the “hooks on the wall” are the L-shaped members or if claim 6 is an alternative embodiment as neither the hooks nor the combination of the L-shaped members and the strings are shown in the drawings or further defined within the specification. It is unclear if the hooks on the wall are meant to be positively recited as claim 1 states that the “wall-mounting device is configured to be mounted on the wall”. It is unclear how the first pair of gripping members are to be suspended from the wall while also in contact with two side portions of the door frame as claimed in claim 1. For examination the hooks on the wall are being interpreted to be the L-shaped members.
Claim 10, line 2: recite “horizontal portions of the L-shaped members”. The claim is rendered indefinite as it is unclear if the L-shaped members are in reference to the first pair, second pair, or both pairs L-shaped members. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-5, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 20130288861 A1 (Cole) in view of US 20050250619 A1 (Daikeler et al; henceforth Daikeler).
	Regarding Independent Claim 1, Cole discloses an exercise apparatus (door assembly 5) comprising: 
	a shaft (cross member 25); 
	a roller wheel (pulley frame 40 and pulley wheel 46) mounted on and rotatable around the shaft (“cross bars 25 and 26 are inserted through apertures 35, 36 respectively, that are located on either side of the pulley system 40” ¶ 37; see Figure 1 wherein aperture 35 is circular and cross member 25 is circular thus frame 40 is capable of rotation about cross member 25 via apertures 35 when assembled); 
	a first pair of gripping members (padding 30, 31) formed on two opposite ends of the shaft (Figure 1: Annotated); 

    PNG
    media_image1.png
    323
    564
    media_image1.png
    Greyscale

Figure 1: Cole Annotated
	and a wall-mounting device connected to the shaft (arcuate members 15, 16 with crossing member 20), the wall-mounting device being configured to be mounted on a wall (“wall”) above a top portion (doorway 85) of a door frame (doorway 85, see Figure 2 wherein doorway 85 is the horizontal portion of the doorframe) to suspend the roller wheel in a space below the top portion of the door frame (see Figure 2) while the first pair of gripping members is in contact with two side portions (see Figure 2 for the doorframe 85 having two vertical side portions) of the door frame (see Figure 2).  

    PNG
    media_image2.png
    307
    501
    media_image2.png
    Greyscale

Figure 2: Cole
	Cole discloses the invention as substantially claimed, see above. Cole further discloses the Cole does not disclose a second pair of gripping members, each of the second pair of gripping members being formed on the shaft between one of the first pair of gripping members and the roller wheel.
	Daikeler discloses an analogous doorway mounted exercise device solving the same issue of frictionally suspending a pull-up bar within a door frame comprising 
	A shaft (support member 14);
	a first pair of gripping members formed on two opposite ends of the shaft (end sleeves 51); 

    PNG
    media_image3.png
    344
    411
    media_image3.png
    Greyscale

Figure 1: Daikeler
	a second pair of gripping members (hand grips 50), each of the second pair of gripping members being formed on the shaft between one of the first pair of gripping members (see Figure 1 wherein the hand grips 50 are located between the end sleeves 51 on opposing sides of the horizontal sections 18 and 20 of a wall mounting device L-shaped members 12,13); 
	and a wall-mounting device with L-shaped members (L-shaped members 12, 13 with plate 7) connected to the shaft, the wall-mounting device being 10configured to be mounted on a wall above a top portion of a door frame (see Figure 9 wherein the plate 7 sits on the top portion of a door frame while the end sleeves 51 are pressed again the vertical side portions of the door frame locking the pull-up bar in place); 
	and a third pair of gripping members (hand grips 50) formed on two ends of the pair of L-shaped members (see Figure 1 wherein hand grips 50 are formed at ends of the horizontal portions 18 and 20).
	It would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify Cole’s shaft with a second pair of gripping members located between the first pair of gripping members and with a third pair of gripping members on the wall mounting device, as taught by Daikeler, so that the user can grip chin-up apparatus in a variety of positions during use (¶ 35: Daikeler). 
	Regarding Claim 2, Cole in view of Daikeler further discloses the exercise apparatus of claim 1, wherein the shaft, the roller wheel, the first pair of gripping members, and the second pair of gripping members are configured as part of an exercise roller device when the wall-mounting device is not mounted on a wall (the door mounted assembly is capable of being removed from the doorframe and have pulley wheel 46 rotated against the ground).   
	Regarding Claim 3 (“wall mounting device” is no longer interpreted under 112(f)), Cole in view of Daikeler further disclose the exercise apparatus of claim 1, wherein the wall-mounting device comprises: 
	a pair of L-shaped members (arcuate members 15, 16); 
	and a connecting member (cross member 20) that connects the pair of L-shaped members together (by bolts 22 at each end of cross member 20), the connecting member being parallel with the shaft (see Figures 1 and 2 wherein the cross members 20, 25 are horizontal and parallel); and wherein the connecting member is supported on the top portion of the door frame when mounted on the wall above the top portion of the door frame (see Figure 2 wherein the cross member 20 is frictionally supported on top of the door frame 85).  
	Regarding Claim 4, Cole in view of Daikeler further disclose the exercise apparatus of claim 3, further comprising a third pair of gripping members (hand grips 50) formed on two ends of the pair of L-shaped members (a third pair of hand grips 50 are located on the ends of the horizontal portions of the L-shaped members, see claim 1 modification).  
	Regarding Claim 5, Cole in view of Daikeler further disclose the exercise apparatus of claim 4, wherein the second pair of gripping members and the third pair of gripping members are configured as part of pull-up bars when the wall- mounting device is mounted on the wall above the top portion of the door frame (“the user can grip chin-up apparatus in a variety of positions during use ¶ 35: Daikeler, see Figure 2 wherein the device is mounted in the doorframe).  
	Regarding Claim 11, Cole in view of Daikeler further discloses the exercise apparatus of claim 1, wherein the shaft comprises a solid bar (see Figure 2 wherein the end of the cross bars 25, 26 are shown to be solid).  

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over US 20130288861 A1 (Cole) in view of US 20050250619 A1 (Daikeler) in further view of US 20120046150 A1 (Stacey).
	Regarding Claim 7, Cole in view of Daikeler discloses the invention as substantially claimed, see above. Cole in view of Daikeler further discloses the exercise apparatus of claim 3, wherein the pair of L-shaped members is a first pair of L-shaped members (see Figure 1 wherein the arcuate members 15, 16 are a first pair); wherein the connecting member is a first connecting member (see Figure 1 wherein there is only one cross member 20).
	Cole in view of Daikeler do not disclose wherein the exercise apparatus further comprises an extension device detachably mounted on the shaft; wherein the extension device comprises a second pair of L-shaped members connected by a second connecting member, the second connecting member being parallel with the shaft when the extension device is mounted on the shaft.  
	Stacey teaches an analogous doorway mounted exercise device solving the same issue of frictionally suspending a pull-up bar within a door frame comprising:
	a shaft (rest member 720); 5a first pair of gripping members formed on two opposite ends of the shaft (opposing rest members 772); 
	a second pair of gripping members (rest members 772, see Figure 1 wherein the internal rest members 772 within the l-shaped members 710 are the second pair of gripping members), each of the second pair of gripping members being formed on the shaft between one of the first pair of gripping members (see Figure 1); 

    PNG
    media_image4.png
    655
    610
    media_image4.png
    Greyscale

Figure 1: Stacey
	a wall-mounting device comprises: a first pair of L-shaped members (first L-shaped members 710); and 20a first connecting member (support beam 730) that connects the pair of L-shaped members together, the connecting member being parallel with the shaft (see Figure 1 wherein the support beam 730 is parallel to the rest member 720);
	 wherein the connecting member is supported on the top portion of the door frame when mounted on the wall above the top portion of the door frame (see Figure 2 wherein the support beam 730 rests on sill 804 of doorframe 800);

    PNG
    media_image5.png
    570
    570
    media_image5.png
    Greyscale

Figure 2: Stacey
	an extension device detachably mounted on the shaft (lower exercise station 780); 
	and wherein the extension device comprises a second pair of L-shaped members (tubes 154 comprised of hand struts 150 and drop members 140) connected by a second connecting member (rest member 120), the second connecting member being parallel with the shaft (see Figure 1 wherein the rest member 120 is parallel to the rest member 720) when the extension device is mounted on the shaft (via hooks 130).
	It would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify Cole’s invention with an extension device connected via hooks to the shaft, as taught by Stacey, in order to allow the user to perform various exercises with or without their feet touching the floor allowing the user to move into the exercise positions with relative ease and allow the user to exercise their legs in a number of various motions (¶ 46 and 47: Stacey). 
	Regarding Claim 8, Cole in view of Daikeler and Stacey further discloses the exercise apparatus of claim 7, wherein further comprising a fourth pair of gripping members (handle struts 150) formed on two ends of the second pair of L-shaped members to provide a pair of dip-bars (see Figure 1: Stacey wherein the handle struts 150 have gripping members formed on the ends thereof that allow for dips).  
	Regarding Claim 9, Cole in view of Daikeler and Stacey further discloses the exercise apparatus of claim 7, further comprising u-shaped members (hooks 130) on two ends of the second pair of L-shaped members, the u-shaped members being configured to mount onto shaft to connect the second pair of L-shaped members with the shaft (hooks 130 are formed on the ends of drop members 140 and allow for selective attachment of the extension device).  
	Regarding Claim 10, Cole in view of Daikeler and Stacey further disclose the exercise apparatus of claim 9, wherein openings of the u-shaped members face horizontal portions of the L-shaped members (the interior opening formed by the hooks 130 face downwards towards the handle struts 150 which are the horizontal portion of tubes 154), 
	the horizontal portions of the L-shaped members being parallel with the shaft (in as much as applicant has shown and as best described by applicant the horizontal portions of both L-shaped members are horizontal and parallel to each other and at 90 degrees relative to cross member 25).  

Allowable Subject Matter
Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 6, the prior art of record US 20130288861 A1 (Cole) in view of US 20050250619 A1 (Daikeler) fails to teach or render obvious the exercise device in combination with all of the elements and structural and functional relationships as claimed and further including wherein the wall-mounting device comprises a pair of strings and a pair of rings tied to the pair of strings. 
The prior art teaches arcuate members 15, 16 bolted to cross member 25. It would not have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify the bolt connection between the arcuate members 15, 16 and the cross member 25 to be string with ropes without improper hindsight and without breaking the invention.
Regarding Claim 12, the prior art of record US 20130288861 A1 (Cole) in view of US 20050250619 A1 (Daikeler) fails to teach or render obvious the exercise device in combination with all of the elements and structural and functional relationships as claimed and further including wherein two ends of the shaft are bendable to set an angle between each of the first pairs of gripping members and the shaft. 
The prior art teaches that the cross member 25 is a steel bar with rubber paddings 30, 31 on each end configured to come into contact with the doorframe 85. It would not have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to make the end of the shafts bendable as it would be based on improper hindsight and break the function of the rubber paddings to sit against the wall and would cause the device to fall.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, see PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T MOORE whose telephone number is (571)272-0063. The examiner can normally be reached Monday - Thursday 8:00am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY T MOORE/Examiner, Art Unit 3784          

/LOAN B JIMENEZ/Supervisory Patent Examiner, Art Unit 3784